660 S.E.2d 536 (2008)
STATE of North Carolina
v.
Raeford Lee MORGAN.
State of North Carolina
v.
Daquann Curtis Brunson.
No. 284P07.
Supreme Court of North Carolina.
March 6, 2008.
Gary R. Govert, Special Deputy Attorney General, M. Lynne Weaver, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Prior report: 183 N.C.App. 160, 645 S.E.2d 93.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant (Morgan) on the 15th day of June 2007 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the petition filed on the 15th day of June 2007 by Defendant (Morgan) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."